Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 13-16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 13-16 identify the uniquely distinct features "the wave-detection circuitry calculates the wave-detection value on a basis of a lifetime of each of a plurality of areas in the captured image”.
It is noted that the closest prior art, Akiba (US Patent Pub. # 2014/0204267) relates to controlling exposure control of a camera based on images captured by the camera, and in particular, to controlling the exposure of a camera mounted in a vehicle.  Akiba does not specifically teach the wave-detection circuitry calculates the wave-detection value on a basis of a lifetime of each of a plurality of areas in the captured image.  Therefore the application is allowable.  
As to dependent claims 3-13, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 was filed after the mailing date of the Non-Final Rejection on 11/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/7/2022